     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 1 of 14




                   IN TH E UN ITED STA TES BAN KR UPTCY CO U RT
                     FO R TH E SO UTH ERN D ISTRICT O F TEXA S                               ENTERED
                                H O U STO N DIVISION                                         12/05/2018

  ln re:                                       b
                                               j
  DO NALD JEFFREY PAINTER,                     b       C ase No.17-33009
                                               j
        D ebtor.                                       C hapter 1
                                               j
 M EM O R AN DUM O PINIO N O N CH ARLES R IVER A SSO CIA TES'O BJECTIO N TO
                   TH E DEBTOR 'S CLAIM OF EXEM PTIO NS
                      F hisRelatestoDoc.Nos.55,58,97,99,104,1051
                                         INTRODUCTION

       On January l6, 20l8, Charles River Associates (((CRA'') filed an objection (the
çsobiection'')tocertainlRA accountsthatDonaldJeffreyPainter(theSGDebtor'')claimsasexempt.l
(Doc.No.551.OnFebruary5,2018,theDebtorfiledaresponsetotheObjection(theçilkesponse'').
(Doc.No.581.OnFebruary28,20l8,thisCourtheldahearing(theddldearing'')ontheObjection
and the Response. The only person to testify atthe Hearing was the Debtor. The Courtadm itted
exhibits 1,7,11,and 12 subm itted by CR A and exhibits 1-10 subm itted by the Debtor. After

Iistening to the testim ony,review ing exhibits,and hearing closing argum ents,the Courtdirected

CRA and the Debtorto subm itproposed findingsoffactand conclusionsof law . The Courtalso

continued the Hearing to June 19,20l8. A tthe continued Hearing on June 19,2018,the Court

heard additionalargum entfrom the parties. Atthe conclusion ofthe H earing,the Courtrequested

additionalbriesng and continuedtheHearing to A ugust10,2018.AttheAugust10,2018,Hearing

the Courtheard additionalargum entfrom counselfor CRA and counselforthe Debtor. Atthe

conclusion ofthe Hearing on A ugust 10,2018,the Cotll'ttook the m atterunderadvisem ent.


lAtthehearingonFebruary28,2018,CRA clarit
                                        iedthattheonlylRA accountthatitisobjectingtoistheIRA
accountheld by theDebtoratChase Bank.
                                               l
      Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 2 of 14




        Pursuantto FederalBankruptcy Rules7052 and 9014,2theCourtnow issuestheseFindings

ofFactand ConclusionsofLaw explainingitsdecisiontooverruletheObjection.Totheextent
thatany Finding ofFactis construed to be a Conclusion ofLaw ,itis adopted assuch;and to the

extentthatany Conclusion ofLaw isconstrued to be a Finding ofFact,itisadopted assuch. The

Courtreservesthe rightto m ake additionaltindingsand conclusionsas itdeem s appropriate.

                                      II.    FINDINGSOFFACT

                The Debtorw as employed by CRA from approxim ately July 22,2015,to M ay 15,

2016.
        2.      Upon theterm ination oftheD ebtor'sem ploym entw ith CRA,CRA made adem and

thatthe Debtorreturn a sum certain ofm oney thatCRA had previously given to the D ebtor as a

tdforgivable loan.''3

                Subsequently,in A ugustof2016,CRA filed a civillaw suitin M assachusettsstate

courtto recoverthe funds related to the Sçforgivable loan''thatthe Debtorrefused to return. This
law suitwasstyled asCRA International,Inc.v.D onaldl Painter,CivilAction No.l6-2417BLS

2(theSistateCourtAction'').OnSeptember26,2016,thecourtintheStateCourtActionentered
adsstipulated OrderRegarding Defendant'sJP Morgan Chase& Co.Account''(theûûstipulated
Order'').ICRA Ex.1).TheStipulatedOrderprovides,inpart,thefollowing:
        Pursuantto SuperiorCourtRule 9A,PlaintiffCRA lntemational,lnc.(ç(CRA'')
        served a M otion for Attachm ent by Trustee Process of D efendant D onald J.
        Painter's(idgtheDebtorl'')bankaccountswithJPM organChase& Co.(thedûchase
        Accounttsl'') in an amountup to $933,550.68. Painterserved an Opposition

2Hereinafler, any referenceto a tfRule''isa reference to the FederalRulesofBankruptcy Procedure. M oreover,any
referencetoGtheCode''refersto theUnited StatesBankruptcyCode,andreferenceto anysection(i.e.,j)referstoa
sectionin 11U .S.C.,which istheUnited StatesBankruptcyCode,unlessotherwisenoted.
3Therewasvery littletestimony attheHearingregardingthefiforgivableloan''thattheDebtorallegedlyowed CRA
atthe conclusion ofhisem ployment. Although theterm sand conditionsofthettforgivable loan''are unclear,whatis
clearisthatupon thetermination ofhisem ploymentw ith CRA,CRA initiated a law suitagainstthe Debtor,described
in more detailabove,to try and recoverthefundsrelated to the çtforgivable loan.''
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 3 of 14




      pursuantto Rule 9A . The partieshave resolved the issuesraised in the M otion for
      Attachm ent,and are Gling thisStipulated Orderinstead ofthe m otion papers.

      CRA herebymoves,andgtheDebtorlherebystipulatesandconsents,thattheCourt
      enterthefollowingorderconcerningtheChaseAccountts):
                     (TheDebtorlreyresentstoCRA andtheCourtthathecurrentlyhas
                     morethan $1m lllion intheChaseAccountts).
             2.      A bsentfurtherorderofthisCourtorby written agreem entsigned by
                     the parties or their counsel, (the Debtorq is prohibited from
                     withdrawingfundsfrom theChaseAccountts)thatwouldbringthe
                     collectivebalanceoftheChaseAccountts)below $750,000orfrom
                     otherwiseallowingthecollectivebalanceoftheChaseAccountts)
                     todrop below $750,000.
ICRA Ex.11.TheStipulatedOrderwassignedbycounselforbothCRA andtheDebtor,aswell
asbythejudgeintheStateCourtAction.
      4.     Atthe tim e ofentering into the Stipulated Order,the D ebtor held six accountsat

Chase:(l)a checking account;(2)asavingsaccount;(3)a brokerage account;(4)a business
account;(5)asecondbusinessaccount;and(6)anlRA (thetichaselRA'')(allsixoftheseaccounts
willhereinafterbe collectively referred to asthe tûchase Accounts''). The Chase 1RA isa
itmanaged''account.TheDebtortestifiedthattheterm dtchaseAccounttsls''asitisdefinedinthe
Stipulated Order,included aIIofthe Debtor'saccounts atChase,including the Chase IRA.

      5.     Atthetim e ofentering intothe Stipulated O rder,thecollective am ountin the Chase

Accountswasapproximately $1,534,000.00. Ofthisamount,approximately $634,000.00 wasin
the Chase lRA and the remainder of $900,000.00 was spread amongstthe other accounts.
Accordingly,atthe tim e the Stipulated Ordtrbecame effedive,the Debtor had sufficientnon-

retirementaccountholdingstosatisfyhisobligationtomaintainthem inimum $750,000.00balance
in the Chase A ccounts.
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 4 of 14




       6.     A tsom epointafterentering into the Stipulated Orderand priorto thePetition Date,

the Debtor transferred significant am ounts from his Chase checking, savings, and brokerage

accountsinto accountsw ith Fidelity.

       7.     On oraround April11,2017,judgmentwasentered againstthe Debtorin the
amountof$1,007,104.44 in theStateCourtAction(thedtludamentn). (ClaimsRegister,Claim
No.4-21.
       8.     On May 15,2017,(the itpetition Date'')the DebtorGled forbankruptcy under
Chapter7.lnhisScheduleC,theDebtorclaimedtheChaseIRA asexempt.(Doc.No.131.
       9.     As of the Petition Date,there was approximately $760,300.00 in the Chase
Accounts;ofthe $760,300.00,approximately $70,000.00 wascomprised ofnon-llu funds,thus

making approximately $690,300.00 thetotalam ountin the Chase IllA as ofthe Petition Date.
Therefore,asofthe Petition Date,in orderto satisfy the requirem entin the Stipulated Orderthat

there be atleast$750,000.00 in the Chase Accounts,the fundsin the Chase lRA needed to be
included to m eetthatrequirem ent.

       10.    On September12,2017,CRA filedaclaim intheamountof$1,007,104.44,related

totheJudgment.(ClaimsRegister,Claim No.4-11.CRA representedthatthisclaim wasasecured
claim. (.
        J#.l. On May 23,2018,CRA filed an amendedclaim in theamountof$1,007,104.44
(againrelatedtotheJudgment);however,thistimeCRA representedthattheclaim wasunsecured.
(ClaimsRegister,Claim No.4-21.
              Only the D ebtor testified at the Hearing. There was no testim ony from any

representative ofCRA .
                                              4
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 5 of 14




                              111.    CONCLUSIONS OF LAW

A . Jurisdiction,Venue,and ConstitutionalAuthority to Enter a FinalO rder

       l. Jurisdiction

       TheCourthasjurisdictionoverthiscontestedmatterpursuantto28U.S.C.jj1334(b)and
157(a). Section 1334(b)providesthatllthedistrictcourtsshallhaveoriginalbutnotexclusive
jurisdictionofal1civilproceedingsarisingundertitle1lgoftheCodel,orarisinginorrelatedto
casesundertitlel1.''Districtcourtsmay,inturn,refertheseproceedingstothebankruptcyjudges
forthatdistrict. 28 U.S.C.j l57(a). lnthe Southern DistrictofTexas,GeneralOrder2012-6
(entitledGeneralOrderofReference)automaticallyrefersalleligiblecasesandproceedingstothe
bankruptcy courts. Thismatter isa core proceeding pursuantto 28 U.S.C.j 157(b)(2)(A),
(b)(2)(B),and (b)(2)(O). Thismatteriscorepursuantto j 157(b)(2)(A)becauseitsresolution
concernstheadministrationofthisChapter7estate.Here,CRA hasobjectedtotheDebtor'sclaim
ofexem ptions. These circum stancesfitw ithin the tsm attersconcerning the adm inistration ofthe
estate''categoryof28 U.S.C.j l57(b)(2)(A). Thismatterisalso corepursuantto 28U.S.C.j
l57(b)(2)(B)becauseitconcernstheDebtor'sclaim ofexemptionsfrom property oftheestate.
Last,thismatteriscorepursuantto 28U.S.C.j157(b)(2)(O)becauseitinvolvestheadjustment
ofthe debtor-creditorrelationship.

       2. Venue

       Venueisproperpursuantto28U.S.C.j1408(1)becausetheDebtorresidedintheSouthern
DistrictofTexasforthe l80-day period im m ediately preceding the filing ofthepetition initiating

the pending Chapter7 case.

           ConstitutionalA uthoritv

       ln thewakeofthe Supreme Court'sissuance ofStern v.M arshall,564 U.S.462 (201l),
                                               5
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 6 of 14




thisCoul'tisrequired to determ ine whetherithasthe constitutionalauthority to entera finalorder

in any matterbroughtbefore it. ln Stern,w hich involved a core proceeding broughtby the debtor

under28 U.S.C.j 157(b)(2)(C),the Supreme Courtheld thatabankruptcy courttslacked the
constitutionalauthority toenterafinaljudgmentonastatelaw counterclaim thatisnotresolved
in the processofruling on a creditor's proofof claim .'' 1d.at503. As already noted above,the

pending matterbeforethisCourtisa core proceeding pursuantto 28 U.S.C.jj 157(b)(2)(A),
(b)(2)(B),and (b)(2)(O). BecauseStern isreplttewith languageemphasizingthattheruling is
lim ited to the one specific type ofcore proceeding involved in thatdispute,thisCourtconcludes
thatthe lim itation im posed by Stern does notprohibitthis Courtfrom entering a finalorderhere.

A coreproceedingunder28U.S.C.jj157(b)(2)(A),(b)(2)(B),or(b)(2)(O)isentirelydifferent
than acoreproceeding under28U.S.C.j 157(b)(2)(C).See,e.g.,Badamiv.Sears(1nreWFF;
1nc.
   ),46lB.R.541,547-48(B.A.P.8thCir.2012)(ûkunlessanduntiltheSupremeCourtvisits
otherprovisionsofSection 157(b)(2),we take the Supreme Courtatitsword and hold thatthe
balanceoftheauthority granted to bankruptcyjudgesby Congressin 28 U.S.C.j157(b)(2)is
constitutional.'');Tanguyv.West(1nreDavis),538F.App'x 440,443(5thCir.20l3)(çûgW lhile
itistruethatStern invalidated 28U.S.C.j 157(b)(2)(C)with respectto dcounterclaimsbythe
estate againstpersons tsling claim s againstthe estate,'Stern expressly provides that its lim ited

holding appliesonly in thatSone isolated respect.'...W edecline to extendStern'slim ited holding

herein.''),ccr/.deniedsubnom.Tanguyv.West,134S.Ct.1002(2014).
       A lternatively,even ifStern applies to al1ofthe categories of core proceedings brought

under28U.S.C.j 157(b)(2),seeFïrâ'/Nat'1Bankv.CrescentElec.Supply Co.(1n reRenaissance
Hosp.Grand Prairie 1nc.),713 F.3d 285,294 n.12 (5th Cir.2013)(ççstern's(in one isolated
respect'language m ay understate the totality ofthe encroachm entupon the JudicialBranch posed

                                                6
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 7 of 14




by Section 157(b)(2)....''),thisCourtstillconcludesthatthelimitation imposed bySterndoes
notprohibitthisCourtfrom entering a finalorderin the dispute atbar. In Stern,the debtorfiled a

counterclaim based solely on state law,w hereas,here,the dispute aboutthe D ebtor's claim of

exemptionsisgovernedsolelybyfederalIaw- namely26U.S.C.jj408and4975andjudicially-
created bankruptcy law interpreting these provisions. This Court is therefore constitutionally

authorizedtoenterafinalorderonClkA'sObjection.SeeInreAirhart,473B.R.178,18l(Bankr.
S.D.Tex.2012)(notingthatthecourthasconstitutionalauthoritytoenterafinalorderwhenthe
dispute is based upon an express provision of the Code i.e.,federallaw     and no state law is
involved).
       Finally,in the alternative,this Courthasthe constitutionalauthority to entera finalorder

becausethepartieshaveconsentedto adjudication ofthismatterby thisCourt. Wellness1nt1
Network,Ltd.v.Sharf 135S.Ct.1932,l947(2015)(dssharifcontendsthattotheextentlitigants
mayvalidly consenttoadjudication by abankruptcy court,such consentmustbeexpress. We
disagree.NothingintheConstitutionrequiresthatconsenttoadjudicationbyabankruptcycourt
be txpress. Nordoes the relevantstatute,28 U.S.C.j l57,mandate express consent ....'').
lndeed,counselforboth CRA and the Debtorexpressly stated on the record thatthisCourthasthe

constitutionalauthoritytoenterafinalorderontheObjection.(Doc.No.107,June19,2018,Hrg.
Tr.41:21-42:21.Further,CRA filedtheObjection,gDoc.No.551;theDebtorfiledtheResponse,
gDoc.No.581;thisCourtheld theHearingon February28,June l9,and August10,2018;the
Debtorand CRA Gledproposedfindingsoffactand conclusionsoflaw,(Doc.Nos.97,991;the
DebtorandCRA filedsupplementalbriefing,(Doc.Nos.104,1051;andatnotimedidtheDebtor
orCRA everobjecttothisCourt'sconstitutionalauthoritytoenterafinalorderontheObjection.
lfthese circum stancesdo notconstitute consent,nothing does.
                                              7
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 8 of 14




      For all of the reasons set forth above,this Court concludes that it has constitutional

authoritytoenteraGnalorderontheObjectionlodgedbyCRA.
B. Credibility ofW itnesses

      The Debtorw as the only w itness atthe Hearing. The Courtfindsthathistestimony was

credibleand therefore givesitsubstantialweight.

C.Exemptions and Burden of Proof Regarding Objections to a Debtor's Claim of
   Exem ptions

      Generally,a debtor may claim as exempt monies held in an IRA. See 11 U.S.C.j
522(b)(1),(b)(3)(C)(emphasisadded)(tçNotwithstanding section541ofthistitle,an individual
debtormay exemptfrom property oftheestatetheproperty listed in ...paragraph (3)ofthis
subsection ....Property listed in thisparagraph is ...retirem entfunds to the extentthatthose

funds are in a fund oraccountthat is exem pt from taxation under section 401,403,408,408A,

414,457,or50l(a)ofthelnternalRevenueCodeof1986.'5).Onceadebtorclaimsproperty as
exem pt,thereisapresum ptionthattheexem ption hasbeen correctly claim ed.Pequenov.Schm idt,

307B.R.568,584(S.D.Tex.2004)(citingSherkv.Tex.fcn/cr.
                                                    çfIfe(:
                                                          Qfoanlns.Co.(InreSherk),
918 F.2d l170,(5th Cir.1990)),aff'd l26 F.App'x l58 (5th Cir.2005). Thus,ttany party
contesting the exem ption hasthe burden to show thatitwas im properly claim ed.'' Pequeno,307

B.R.at584(S.D.Tex.2004);seealsoFed.R.Bankr.Pro4003(c)(6$(T1heobjectingpartyhasthe
burden ofproving thatthe exemptions are notproperly claimed.''). A party objecting to an
exemption ddm ust establish thatthe exemption is im proper by a preponderance of the evidence.''

Fehmelv.UnionStateBank(1nreFehmel),372F.App'x507,511(5thCir.2010)(quotingInre
Presto,376 B.R.554,563 (Bankr.S.D.Tex.2007)). The burden shifting fram ew ork created by
BankruptcyRule4003(c)hasbeendescribedasfollows:
                                               8
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 9 of 14




      A claim ed exem ption is presum ptively valid ....Once an exem ption has been
      claimed,itistheobjecting party'sburden ...to provethattheexemption isnot
      properly claimed. lnitially,thismeansthattheobjectingpartyhastheburdenof
      production and the burden ofpersuasion. The objecting party mustproduce
      evidenceto rebutthepresumptively valid exemption. lfthe objecting party can
      produce evidence to rebutthe exem ption,the burden of production then shiftsto
      the debtor to com e forw ard w ith unequivocalevidence to dem onstrate that the
      exemption isproper. The burden ofpersuasion,how ever,alw aysrem ainsw ith the
      objectingparty.
InreFehmel,372 F.App'xat511(quoting Carterv.Anderson (1nre Carter),182 F.3d 1027,
1029 n.3 (9th Cir.1999:. Underboth federaland state law,exemptionsare to be liberally
construedinfavorofthedebtorwhoclaimstheexemption.SeeSozav.Hill(1nreSoza),542F.3d
1060,1068(5thCir.2008);InreGandy,327B.R.807,808(Bankr.S.D.Tex.2005).
      Asnotedabove,subjecttocertainexceptions,adebtormayclaim asexemptmoniesheld
inanIRA,whichareexemptfrom taxationpursuantto26U.S.C.j408.SeellU.S.C.j522(b)(1),
(b)(3)(C).CRA arguesthattheChaseIllA haslosttheexemptstatusconferredonitby j408.
D.j408(e)(2)Arguments
    CRA firstarguesthattheChase1RA isnotexemptpursuantto26U.S.C.j408(e)(2).For
an lRA toloseitsexemptstatusunderj408(e)(2),adebtormusthaveengaged in atransaction
prohibitedby26U.S.C.j4975.tiprohibitedtransactions,''asdefined in j4975,mustinvolvea
dsdisqualifiedperson.'' 26U.S.C.j4975(e)(2)definesGçdisqualifiedperson''asapersonwho iss
amongotherthings,aSsfiduciary.''26 U.S.C.j4975(e)(3)goesontodefinettfiduciary''asddanv
person w ho'':

      (A) exercises any discretionary authority or discretionary control respecting
      m anagem ent of such plan or exercises anv authoritv or control respectinz
      m anagem entordisposition ofits assets,

      (B)rendersinvestmentadvice fora fee orothercompensation,directorindirect,
      w ith respectto any m oneysorotherproperty ofsuch plan,orhas any authority or
      responsibility to do so,or
    Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 10 of 14




       (C) has any discretionary authority or discretionary responsibility in the
       adm inistration ofsuch plan.

26U.S.C.j4975(0(3)(emphasisadded).
       CRA arguesthatthe m ere factthatthe D ebtorholds an I1tA accountm akesthe Debtora

fiduciary;stated differently- according to Clu - allIRA holdersare fiduciariesasdefined by 26

U.S.C.j4975(e)(3). TheCourtdoesnotbelievethat26U.S.C.j49754$(3)isquiteso broad.
The m ere factthatthe Debtorholdsan IRA accountdoesnotautom atically m ake him a fiduciary.

See,e.g.,In re Goldstein,No.11-03210-8-RDD,2011W L 5909626,at*3(E.D.N.C.Sept.23,
2011)(ssGenerallytheaccountholderofanlRA isnotadisqualifiedpersonunlessheorsheacts
asafiduciarytotheaccounto'');John B.Atkins,IndividualRetirementAccountsandProhibited
Transactions,May/lune2011ABA Prob.& Prop.34 ((%lRAsgenerallyareseparated intothree
categories: (1)managed ortrusteed accounts,(2)self-directed orcustodialaccounts,and (3)
directed trustee accounts. For a managed IItA account,the trustee exercises m anagem ent and

discretion overlRA assetssuch thatthe trustee isconsidered to be the fiduciary. W hen the lRA is

a self-directed,custodialaccount,the lRA ownerism anaging the IRA ,although acustodian would

benamedtoholdthelRA assets.Inthiscase,theIRA owneristhefiduciary.....'').
       The Debtortestified thatthe Chase lRA isa managed accountand CR A haspresented no

evidenceto the contrary.W here,ashere,there isno evidencethata debtorhasany levelofcontrol

overthe investm entofthe fundsin the debtor's IRA ,then the debtorisnota fiduciary. See In re
Goldstein,No.1l-03210-8-RDD,201lW L 5909626,at*3 (E.D.
                                                     N .C.Sept.23,2011)(finding
that the debtor w as not a ûduciary- and thus no prohibited transaction occurred- w hen the

evidence show ed thatthe debtor's IRA accountwasm anaged by professionals and there w as no

evidence thatthe debtorhad any levelofcontroloverthe investmentofthe fundsin hisIRA).
Here,like in In re Goldstein,the D ebtortestified thathisChase lRA isa m anaged account'
                                                                                       ,thatis,

                                               10
    Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 11 of 14




theChaseIItA ismanagedbyprofessionals,andnotbytheDebtorhimself. glloc.No.81,Feb.
28,2018,Hrg.Tr.16:19-17:221.CRA didnotmeetitsburdeninshowingthattheDebtorhasany
levelofcontroloverthe investm entsoffundsin the Chase IRA .Thus,the Debtordoesnotqualify

asaSsfsduciary''asthatterm isdefinedin26U.S.C.j4975(e)(3).
       Tht Courtisnotptrsuaded by the casesthatCRA cites in supportof its argum ent. CRA

reliesonInreMeredith,No.03-34018-DOT,2005Bankr.LEXIS2798(Bankr.E.D.Va.May 19,
2005),In reRoberts,326 B.R.424 (Bankr.S.D.Ohio 2004),In reKellerman,53lB.R.219
(Bankr.E.D.Ark.2015),InreHughes,293B.R.528(Bankr.M .D.Fla.2003),Nu-Way fkerp/
Corp.v.Deè,205 S.W .3d 667 (Tex.App.- W aco 2006,pet.denied),Harrisv.Comm '
                                                                          r,106
T.C.M .1994-22 (1994),Yoshioka v.CharlesSchwab Corp.,No.C-11-1625-EM C,2012 W L
5932817(N.D.Cal.Nov.27,2012),Swansonv.C.LR.,106T.C.76,88n.13(1996),Res-GaGold,
LLC v.Cherwenka (1n re Chenvenka),508B.R.228 (Bankr.N.D.Ga.2014),Inre Thiem,443
B.R.832 (Bankr.D.Ariz.2011),andlnreHi
                                    pple,225B.R.808(Bankr.N.D.Ga.1996).Inre
M eredith is distinguishable because the debtor in that case actually exercised discretionary

authority and/orcontroloverthe assetsin hisSEP-IRA ,e.g.,heused his SEP-IRA to purchasereal

property. 2005 Bankr.LEXIS 2798 at *3. As discussed above,the evidence in this case shows

thatthe Chase lRA is a m anaged IRA and there has been no evidence introduced ortestim ony

adduced thatthe Debtorhas used his lR A assets like the debtordid in In re M eredith. The Court

doesnotfindIn reRobertspersuasive,asthecourtin thatcase doesnotanalyzeordiscussj
408(e)(2)orwhetherthedebtorsinthatcaseengagedinaitprohibitedtransaction''orwhetherthey
w ere Etfiduciaries'';sim ilarly,the court in In re Thiem does not discuss or analyze whetherthe

debtorwas a ddfiduciary.'' In re Kellerman,In re Cherwenka,and ln re H i
                                                                       pple do notapply here

becausethe IRAS in those caseswere self-directed. 531 B.R.at220;508 B .R.at232;225 B.R .at
                                              11
    Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 12 of 14




810. In re H ughes is inapposite because the debtorthere actually lentm oney from hislRA to his

corporation,293 B.R .at530,and,sim ilarly,Nu-Way âkcr,gy Corp.is notpersuasive because the

debtor used funds from his IRA to purchase a secured claim and obtain a release ofa personal

guaranty,205 S.W .3dat672.TheCourtisalsonotpersuadedbyHarris.Althoughthejudgein
Harris,relyingonHouseConferenceReport93-1280(1974),l974-3C.B.415,501,foundthat
SdlsjincetheownerofanlRA accountisconsidereda(disqualifiedperson,'...theconditionsof
section4975havebeenmet,''thisCourtbelievesthatthejudgeinHarrismistakenlyreliesonthe
H ouse Conference Reportitcites forthisproposition. ln Yoshioka,the partiesthem selvesagreed
thatdefendantsqualified asGduciaries,and there wasno realanalysisfrom the courton thisissue.

2012 W L 5932817 at *1. Last,in Swanson,the debtorwas found to be a fiduciary because he

actually exercised the rightto directhisIltA 's investm ents. l06 T.C .at78,88 n.l3.

       Because the Debtor is a not a fiduciary,Clu 's argum ents that the Chase lRA lost its

exemptstatusbyengaginginaprohibitedtransactionasdefinedin26U.S.C.j(c)(1)(B),(c)(1)(D),
and/or(c)(1)(E)fail.
E.j408(e)(4)Argument
       CRA nextarguesthattheChase IRA isnotexemptpursuantto 26 U.S.C.j408(e)(4).
Section408(e)(4)provides:
       Effectofpledging accountassecurity.--lf,during any taxable yearoftheindividual
       forw hose benefitan individualretirem entaccount is established,thatindividual
       usesthe accountorany portion thereofassecurity fora loan,the portion so used is
       treated asdistributed to thatindividual.

CltA'sargumentthatthe Chase lRA isnotexemptpursuantto j408(e)(4)failsby the plain
language ofthe statute. First,the Debtorhas notused the Chase l1kA as security fora loan. As

noted in footnote 3,there w as som e testim ony from the Debtor about a Ssforgivable loan''he

received from CRA thatserved asthe basis forthe Iaw suitin the State CourtA ction. H owever,

                                               l2
     Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 13 of 14




therew asno testim ony adduced orexhibitsintroduced thatindicate thatthe Debtorused the Chase

1RA assecurity foreitherthe ççforgivable loan''orany otherloan.4

       Second,CR A pointsto the Ianguage in the Stipulated Orderand arguesthatthe agreement

forthe balance ofthe Chase Accountsto notdrop below $750,000.00 isa pledge ofa security

interest. This Courtdisagrees. The Courtdoesagree,how ever,w ith counselforCRA on the fact

thattheStipulatedOrderwaspoorlydrafted.(k
                                        s'
                                         eeDoc.No.81,Feb.29,2018,Hrg.Tr.6:15-l71.
lfCRA wantedtousetheStipulatedOrderasameanstoobtainalientontheDebtor'sassets(i.e.,
the ChaseAccounts),then the Stipulated Orderneeded to be drafted much more clearly and
precisely in order to accom plish that goal. As drafted,itdoes not do so. N ow here is there a

conveyance ofa security interestin the Stipulated O rder,which is w hat is required.s See In re

Rowe,369B.R.73,77 (Bankr.D.M a.2007)(explainingthatin orderto demonstrateapresent
intentto pledge the collateral,the docum entm ustcontain (dgranting''language to find that the

creditor holds a security interest;it is not sufficientto m erely list the covered collateralin the
document).
        Third,even if the Debtor's use of the Chase lRA can be construed as a loan w ith an

equitable lien under M assachusetts law ,6 CRA itself has filed a proof of claim , as am ended,

expresslystatingunderoaththatCRA holdsanunsecured debt.EclaimsRegister,Claim No.4-

4Itshould also benoted thatthe Stipulated Orderdoesnotgranta security interestin any property ofthe Debtor.
5TheCourtalsonotesthattheSixthCircuithasheldthatanIItA doesnotloseitsexem ptstatusmerely becausethe
clientrelationshipagreementgrantsa lienontheretirementfundstocoveranypotential.SeeDaley v.Mostoller(ln
reDaley),717F.3d506,508-09(6thCir.2013)(overturningbankrugtcycourtanddistrictcourtandholdingthat
debtor'sIRA did notlose itsexemptstatuswhen the debtorentered lnto a ttclientRelationship Agreement''with
M enillLynchwhichgrantedM errillLynchalienontheretirem entfundstocoveranypotentialdebtstoM errillLynch
when,in fact,the debtorneverborrowed from the lRA and M errillLynch never extended creditto the debtorbased
ontheexistenceofthelll.
                      A).
6CRA pointsto the language in the Stipulated Orderand arguesthatthis language gives CRA an equitable lien and
citesthefollowingcasesinsupportofthisargument:Snyderv.Smith,l85M ass.58,69N.E.1089 (1904)andIn re
RareCoinGalleriesofAmerica,Inc.v.VinickctYoung,s62F. 2d896,903(1stCir.1988).TheCourtdisagreeswith
thisinterpretationoftheStipulatedOrder.
    Case 17-33009 Document 111 Filed in TXSB on 12/05/18 Page 14 of 14




   CRA cannotnow take a contrary position to the am ended proofofclaim ,orargue thateven

though itfiled an am ended proofofclaim stating thatitholdsan unsecured debt,itdoesnotreally

Sçm ean it.'' Forthe above discussed reasons,CllA 's argum entthatthe Chase 1RA lostits exem pt

statusunderj408(e)(4)failsaswell.
                                   lV .   CONCLUSION

       Forthereasonssetforthherein,theCourtoverrulestheObjection. An orderoverruling
theObjectionwillbeenteredsimultaneouslyherewith.
Signed on this5th day ofDecem ber,2018.




                                                          JeffBohm
                                                          United StatesBankruptcy Judge
